10

11

12

13

14

15

i6

17

18

i9

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-05483-ODW-MAA Document1 Filed 06/24/19 Pageiof5 Page |ID#

CASEY HULTIN, ESQ. (SBN: 302904)
chultin@Intlb.com

JONATHAN H. DAVIDI, ESQ. (SBN: 323761)
jhdavidi@Intlb.com

LEDERER & NOJIMA LLP

12100 Wilshire Blvd., Suite 480

Los Angeles, California 90025

Telephone: (310) 312-1860

Fax: (310) 477-3481

Attorneys for Plaintiff, AMMONS SMITH
UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

AMMONS SMITH, an individual, Case No. 2:19-cv-5483
Plaintiff, COMPLAINT FOR NEGLIGENCE
Vv. DEMAND FOR JURY TRIAL

JOSEPH TORRES, an_ Individual,
UNITED STATES OF AMERICA,
and DOES 1 through 10, inclusive,

Defendants.

 

 

Plaintiff, AMMONS SMITH, makes the following allegations against the
Defendants:
JURISDICTION & VENUE
1. This court has original jurisdiction pursuant to 28 U.S.C. § 1346(b).
2. Venue is proper in this district pursuant to 28 U.S.C. § 1391(e)(1)
because a substantial part of the events giving rise to the claim took place in this
district.

 

-1-

COMPLAINT FOR NEGLIGENCE

 

 

1
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-05483-ODW-MAA Document1 Filed 06/24/19 Page2of5 Page |ID#

3. | Onor about August 9, 2018, Plaintiff, by and through his attorney of
record, presented a claim for injury under the Federal Tort Claims Act to the
United States, which was duly received and acknowledged by the U.S.
Department of Justice-Federal Bureau of Prisons. (A true and correct copy of the
Claim Form is attached as Exhibit A.)

4. To date, Plaintiff's claim has neither been accepted nor rejected.

PARTIES

5. Plaintiff, AMMONS SMITH, was at all relevant times an individual
residing in Long Beach County, California.

6. Defendant, JOSEPH TORRES, was at all relevant times an
individual residing in Anthem, Arizona and an employee of the U.S. Department
of Justice-Federal Bureau of Prisons and United States of America.

7. Defendant, UNITED STATES OF AMERICA, was at all relevant
times the employer of Defendant Joseph Torres.

8. Plaintiff does not know the true names or capacities of the defendants
sued herein under the fictitious names DOES 1 through 10, inclusive. Plaintiff is
informed and believes, and alleges thereon, that each of those defendants were
legally responsible for the occurrences alleged in this complaint and for Plaintiff's
damages.

GENERAL ALLEGATIONS

9. The incident at issue by virtue of Plaintiff's Complaint took place at
approximately 5:30 P.M. on August 18, 2017.

10. At the relevant time, Plaintiff and Torres were traveling southbound
on Long Beach Boulevard.

11. Plaintiff was stopped at a red light in the left hand turn lane. Torres,
driving a prison transport bus, suddenly and without warning swerved from the
number one lane of Long Beach Boulevard southbound in an attempt to avoid

directly colliding with another bus.

 

-2-

COMPLAINT FOR NEGLIGENCE

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-05483-ODW-MAA Document1 Filed 06/24/19 Page 3of5 Page ID#

12. While Plaintiff was stopped, Torres unexpectedly and unnecessarily
slammed into Plaintiff's vehicle at a high rate of speed, causing a massive
collision between the large prison bus and Plaintiff's midsize sedan.

13. The collision resulted in significant and severe neck, back, and head
injuries to Plaintiff.

14. On said date, Torres, an employee of U.S. Department of Justice-
Federal Bureau of Prisons, drove carelessly, negligently, and with extreme
recklessness, including, but not limited to, unnecessarily and unexpectedly
swerving and slamming into Plaintiff's vehicle at a high rate of speed.

15. Plaintiff is informed and believes, and on that basis alleges, that, at
the time of the collision, Torres was driving Federal Bureau of Prisons transport
bus owned by the United States Department of Justice-Federal Bureau of Prisons,
and that Torres was acting in the course and scope of his employment for the
United States of America.

FIRST CAUSE OF ACTION
(Negligence)
(Against all Defendants)

16. Plaintiff incorporates by reference here paragraphs | through 15.

17. Defendants, and each of them, including DOES 1 through 10
inclusive, failed to use ordinary and reasonable care to prevent harm to Plaintiff,
and were thereby negligent in the acts and omissions set forth herein.

18. As a direct and proximate result of the above-described conduct of
said Defendants, and each of them, including DOES 1 through 10 inclusive,
Plaintiff was injured and sustained physical injury and resulting economic and
non-economic damages in an amount subject to proof at trial, but not less than
$502,000.

 

~3-

 

COMPLAINT FOR NEGLIGENCE

 

 

3
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-05483-ODW-MAA Document1 Filed 06/24/19 Page4of5 Page |ID#

 

PRAYER FOR RELIEF

Plaintiff prays for judgment against defendants, and each of them, as
follows:

1. For general damages according to proof at trial;

Be For economic damages, according to proof at trial;

3. For costs of suit incurred herein;

4. For such other and further relief as this court may deem just and
proper.
DATED: June 24, 2019 LEDERER & NOJIMA LLP

Gu? \/)_

Casey Hultin, Esq., Attorney for
Plaintiff, AMMONS SMITH

 

4.

 

COMPLAINT FOR NEGLIGENCE

 

 

 

4
10

11

12

13

14

LS

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-05483-ODW-MAA Document1 Filed 06/24/19 Page5of5 Page ID#

DEMAND FOR TRIAL BY JURY
Plaintiff, AMMONS SMITH, respectfully requests trial by jury for all

claims and causes of action that may so be tried.

DATED: June 24, 2019 LEDERER & NOJIMA LLP

yy

Casey Hultin, Esq., Attorney for
Plaintiff, AMMONS SMITH

 

 

Be

 

COMPLAINT FOR NEGLIGENCE

 

 

5
